Motion Denied and Order filed January 27, 2022




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-21-00400-CV
                                 ____________

                       SELENA MCDADE, Appellant

                                       V.

 FOUNTAINS AT TIDWELL, LTD.; HETTING MANAGEMENT CORP;
      AND INVESTORS MANAGEMENT GROUP, LLC, Appellees


                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-35361

                                   ORDER

      On November 23, 2021, appellant’s brief was stricken, and appellant was
ordered to file a brief that complies with the Texas Rules of Appellate Procedure
by December 3, 2021. See Tex. R. App. P. 38.1. On December 9, 2021, appellant
requested and was granted an extension of time until January 3, 2022, to file
appellant’s brief. On December 23, 2021, appellant filed a “Motion for Leave to
Expand the Record on Appeal in Order to Refile Appellant’s Brief.”
      The motion contends the clerk’s record, filed August 25, 2021, and the
reporter’s record, filed August 23, 2021, are incomplete. Appellant has not
requested the records be supplemented and the motion before this court does not
specify the omitted items so that this court may request supplementation. See Tex.
R. App. P. 34.5(c) and 34.6(d). Accordingly, the motion is denied.

      Appellee’s brief is due within 30 days of the date of this order.



                                      PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Poissant.




                                          2